EXHIBIT FOR IMMEDIATE RELEASE PRESS RELEASE CHARMING SHOPPES ENTERS INTO DEFINITIVE AGREEMENT TO SELL NON-CORE MISSES APPAREL CATALOG TITLES AND RELATED PORTION OF CREDIT CARD RECEIVABLES FOR AGGREGATE PROCEEDS OF $75 MILLION; INITIATES EXPLORATION OF SALE PROCESS FOR FIGI’S GIFT CATALOG Actions Support Strategy For Focus On Core Plus Apparel Brands BENSALEM, Pa. – August 25, 2008 – In support of its strategy to provide a greater focus on its core brands, Charming Shoppes, Inc. (Nasdaq: CHRS) today announced that it has entered into a definitive agreement to sell its non-core misses apparel catalogs (collectively, “Crosstown Traders”) to Orchard Brands, a portfolio company of Golden Gate Capital, for a purchase price of $35 million in cash.The transaction includes the following catalog titles and their associated e-commerce sites:Old Pueblo Traders, Bedford Fair, Willow Ridge, Lew Magram, Brownstone Studio, Intimate Appeal, Monterey Bay Clothing Company and Coward Shoe. The Crosstown Traders headquarters are expected to remain in Tucson, Arizona.Subject to certain customary closing conditions, the transaction is expected to close by the end of September As part of the definitive agreement, the Company will retain the infrastructure of Crosstown Traders and accordingly, will provide certain services to Orchard Brands including distribution, information technology and call center functions for a limited transition period.Subsequent to the transition period, Charming Shoppes will be responsible for the remaining lease liabilities and disposition costs for the distribution and office facilities. Charming Shoppes also announced today that it has entered into an agreement for the sale of the misses apparel catalog credit card receivables for approximately $40 million in cash to Alliance Data Systems Corporation.These receivables are directly related to the catalog titles being sold to Orchard Brands.This transaction is expected to close prior to the Company’s January 31, 2009 fiscal year end. It is expected that the sale of the catalogs and the related credit card receivables, less securitized indebtedness of approximately $32 million, will result in pre-tax net cash proceeds of approximately $43 million. Alan Rosskamm, Chairman of the Board and Interim Chief Executive Officer of Charming Shoppes, Inc. commented, “We are pleased to enter into this agreement with Orchard Brands.We have made the decision to sell our non-core catalogs as key steps in our strategy to focus on our core brands – Lane Bryant, Fashion Bug and Catherines – and leverage our leading market share position in women’s specialty plus apparel.” Neale Attenborough, Chairman and Chief Executive Officer of Orchard Brands said, “We are extremely pleased to be adding these important titles to our own strong portfolio of direct-to-consumer businesses, which currently includes the Appleseed's, Blair, Draper's & Damon's, Gold Violin, Haband, Norm Thompson, Sahalie, Solutions, Tog Shop, and WinterSilks brands.We look forward to incorporating the established and highly-regarded Crosstown Traders’ brands into the group, as they significantly increase our penetration of the 55+ market.On behalf of the entire Orchard Brands team, I am very happy to welcome our new associates to the group.” Rosskamm continued, “Charming Shoppes remains committed to providing our consumers the opportunity to purchase our products through whatever channel they prefer, whether it is in a store location, online or via catalog.To that end, we are today announcing the appointment of Lori Twomey to the position of President, Direct-to-Consumer.In this role, Lori will lead the Company’s direct-to-consumer and e-commerce businesses, including the Lane
